 1   DANIEL MALAKAUSKAS, Cal. Bar. No. 265903
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3
     Las Vegas, NV 89113
 4   Tel: 866-790-2242/Fax: 888-802-2440
     Email: daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson
 6
     MICHAEL WELCH, Cal. Bar No.:111022
 7
     MICHAEL WELCH & ASSOCIATES
 8   770 L Street, Suite 950
     Sacramento, CA 95814
 9   Tel: 916-449-3930/Fac: 916-449-3930
     Email: mdwelch@mail.com
10

11   Attorney for Defendants: Penelope Webster,
     and, Ryan Webster
12                             UNITED STATES DISTRICT COURT

13                              EASTERN DISTRICT OF CALIFORNIA

14                                       SACRAMENTO DIVISION

15     CYNTHIA HOPSON,                                  CASE NO.: 2:17-cv-2685-KJM-KJN
                               Plaintiff,               CONSENT ORDER
16
         v.
17                                                      Judge: Kimberly J. Mueller
                                                        Courtroom: 3
18     PENELOPE WEBSTER, as an individual,
       doing business as “Webster’s Country
19     Burger Drive-In”, and as trustee for the
       Penelope Webster Revocable Trust dated
20     June 8th, 2016, RYAN WEBSTER, and
21     DOES 1-50, Inclusive,
                                 Defendants.
22

23                                          CONSENT ORDER
24            Plaintiff, CYNTHIA HOPSON (Hereafter, “Plaintiff”), filed this action to enforce
25   provisions of the Americans with Disabilities Act, 42 U.S.C. §12101, et seq., against Defendants,
26   PENELOPE WEBSTER, and RYAN WEBSTER (Hereafter, “Defendants”). Plaintiff has alleged
27   that Defendants violated Title III of the ADA by the property they own and control having
28   architectural barriers to access.

                                               Consent Order                                         1
 1          Defendants deny the allegations. By entering into this Consent Order to amicably resolve

 2   this lawsuit, Defendants are not making any admission as to Plaintiff’s allegations.

 3

 4                                           JURISDICTION

 5          This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§1331 and 1345, and 42

 6   U.S.C.§ 12188(b)(1)(B).

 7                                CONTENTIONS OF THE PARTIES

 8          Plaintiff filed a Complaint against Defendants on December 26th, 2017, under 42 U.S.C.
 9
     §§12181 through 12189. (Doc. No. 1). The Complaint alleges that Defendants unlawfully denied
10
     Plaintiff the fair and equal enjoyment of “Webster’s Country Burger Drive-In” by having the
11
     business inaccessible to individuals with mobility impairments.
12
            Defendants own and operate the business “Webster’s County Burger Drive-In” as well as
13

14   the property on which the business is located at 18737 East Highway 88, Clements, CA 95227.

15          “Webster’s County Burger Drive-In” is a public accommodation for purposes of 42 U.S.C.
16   §12183(a), as defined by the ADA in 42 U.S.C. §12181(7), and in the implementing regulations
17
     under 28 C.F.R. 36.104. Specifically, Plaintiff alleges that:
18
            a.      The unauthorized parking signage in not compliant with 2013 CBC 11B-502.8
19
            and 2016 CBC 11B-502.8.;
20

21          b.      The alleged accessible parking spaces’ and access aisles’ slope exceeds two

22          percent (2%), in violation of 1991 ADAAG 4.6.3; 2010 ADAS 502.4 Exception; 2013

23          CBC 11B-502.4 Exception;
24          c.      The alleged accessible parking space surface identification markings fail to comply
25
            with 2013 CBC 11B-502.6.4.1, and, 2016 CBC 11B-502.6.4.1;
26
            d.      The alleged accessible parking space’s access aisle’s identification markings fail
27
            to comply with 2010 ADAS 502.3.3, 2013 CBC 11B-502.3.3 and 2016 CBC 11B-502.3.3;
28

                                               Consent Order                                             2
 1          e. There is no accessible restroom in violation of 1991 ADAAG 4.1.3(10), 2010

 2          ADAS 213, 2013 CBC 11B-213 and 2016 CBC 11B-213;
 3
            f. There is no turning space provided within the restroom in violation of 1991 ADAAG
 4
            4.22.3, 2010 ADAS 603.2, 2013 CBB 11B-603.2, and, 2016 CBC 11B- 603.2;
 5
            g. The hot water pipes under the lavatory sink in the women’s restroom failed to be
 6
            insulated in violation of ADAAG 4.19.4.
 7

 8          Defendants deny that they have violated Title III of the ADA as alleged in the Complaint

 9   referenced above.
10          In order to avoid the costs, expense, and uncertainty of protracted litigation, the parties
11
     agree to entry of this Order to resolve all allegations raised in the Complaint. The parties agree to
12
     settlement of these matters without further litigation and that the entry of this Order is the most
13
     appropriate means of resolving these matters. Accordingly, they agree to the entry of this Order
14

15   without trial or further adjudication of any issues of fact or law.

16          This Order shall be a full and complete, and final disposition and settlement of all of

17   Plaintiff’s claims that have arisen out of the Complaint. The parties agree that there has been no
18   admission or finding of liability or violation of the ADA and this Consent Order should not be
19
     construed as such.
20
                                          INJUNCTIVE RELIEF
21
            Defendants agree to ensure that the architectural barriers as alleged in the Contentions of
22

23   the Parties above, are removed, to the extent that such architectural barriers have not already been

24   removed, according to the requirements of the current California Building Code, and, or, American

25   with Disabilities Act Accessibility Guidelines within twelve (12) months.
26

27
                                           MONETARY RELIEF
28

                                                Consent Order                                           3
 1           The Parties agree that Defendants shall pay Plaintiff, Cynthia Hopson, the sum total of

 2   eight-thousand dollars ($8,000 USD). This amount shall be paid in two installments. The first
 3
     installment of four-thousand dollars ($4,000.00 USD) shall be paid by May 30th, 2019. The second
 4
     installment of four-thousand dollars (4,000.00 USD) shall be paid by June 30th, 2019.
 5
             Defendants shall make shall send the payment to: 7345 South Durango Drive, Suite B-107-
 6
     240, Las Vegas, NV 89113. The payments shall be made by check payable to: “CALIFORNIA
 7

 8   IOLTA      TRUST       ACCOUNTS,          MALAKAUSKAS            LAW,       A    PROFESSIONAL

 9   CORPORATION”.
10           The payment of eight-thousand dollars ($8,000.00 USD) shall be for Plaintiff’s damages,
11
     attorney fees, expenses, and costs up to the date of this Order. Nothing in this Order shall prevent
12
     Plaintiff’s Attorney from recovering additional costs if necessary, to enforce the terms of such
13
     Order. Furthermore, the Parties agree Plaintiff is entitled to any fees, expenses, and costs to
14

15   enforce this Order.

16                                   COMPLIANCE MONITORING

17           After One-Hundred and Eighty Days (180) of the date of entry of this Order, and before
18   such case is dismissed with prejudice, Plaintiff may provide written notice to Defendants that
19
     Plaintiff desires to inspect the property for progress of remediations and ensure that the alleged
20
     architectural barriers have been removed.
21
                                         DURATION OF ORDER
22

23           Unless otherwise extended, this Order shall remain in effect for thirteen (13) months after

24   its entry. The Court shall retain jurisdiction for the duration of this Order to enforce the terms of

25   this Order, after which time the case shall be dismissed with prejudice.
26

27

28   Dated: May 7th, 2019                   /s/Daniel Malakauskas_____________________________

                                               Consent Order                                            4
 1                                    By: Daniel Malakauskas, of, MALAKAUSKAS LAW,
                                      APC, Attorney for Plaintiff
 2

 3

 4   Dated: April 30th, 2019          /s/Cynthia Hopson (Original Maintained by Malakauskas)_
                                      Cynthia Hopson, Plaintiff
 5

 6
     Dated: May 2nd, 2019             /s/Michael Welch (as authorized on May 13th, 2019)______
 7
                                      Michael Welch, of, LAW OFFICES OF MICHAEL
 8                                    WELCH, Attorney for Defendants

 9

10   Dated: May 3rd, 2019            /s/Penelope Webster (Original Maintained by Welch)_____
                                      PENELOPE WEBSTER
11

12

13   Dated: May 3rd, 2019             /s/Ryan Webster (Original Maintained by Welch)________
                                      RYAN WEBSTER
14

15
                                            ORDER
16

17          Pursuant to the Stipulation and Good Cause Shown, IT IS SO ORDERED.

18   DATED: May 24, 2019.

19

20                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                         Consent Order                                      5
